DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 27 July 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Klein [US 20200218465 A1] (hereinafter “Klein”).
	Independent Claims:
Per claim 14, Klein teaches a memory system (see Fig. 1, SSD 110) comprising:
a memory device including a plurality of memory blocks (see Fig. 1, Non-volatile storage 118); and
a controller (see Fig.1, Controller 112) suitable for writing write data in response to a write command (see paragraphs [0022] and [0031], Controller 112 performing write commands received from the host 130),
wherein the controller receives the write command, the write data (see paragraph [0036] and [0039] for controller 112 receiving write command and update data from the host) and invalidation information from a host (see paragraph [0003], lines 2-5, paragraph [0004], lines 1-2, paragraph [0015], lines 10-14, paragraph [0024], lines 23-25--the host may invalidate pages at logical addresses, also see paragraph [0024], lines 15-29, marking invalid pages by setting a validity status bit in response to a host command to invalidate data), checks the invalidation information, and writes the write data to a plurality of pages included in a first memory block of the memory blocks (see paragraph [0019], lines 12-14, write data to pages in a block), when the check result indicates that the invalidation information has a first logical level (see paragraph [0003], lines 2-5, paragraph [0004], lines 1-2, paragraph [0015], lines 10-14, paragraph [0024], lines 23-25--the host can directly invalidate data at a logical address, and the validity bit in mapping data will be updated based on checking the invalidation information provided by the host).
	Dependent Claims:
	Per claim 18, Klein further teaches the controller deletes invalidation data stored in the first memory block, in response to an invalidation command (see paragraphs [0004]-[0006] and [0014], ephemeral data in invalidated pages can be selectively erased).
	Per claim 19, Klein further teaches the controller performs a garbage collection operation by checking valid data stored in the first memory block, reading data except for the invalidation data among the valid data, and writing the read data to a plurality of
pages included in a second memory block different from the first memory block among the plurality of memory blocks (see paragraphs [0004]-[0005], [0013] for garbage collecting the invalid pages, also see [0044]--pages with valid bit status from blocks to be erased are copied to other blocks before the blocks are erased).
	Per claim 20, Klein further teaches the controller performs an erase operation on the first memory block on which the garbage collection operation is performed (see paragraphs [0004]-[0005], [0013], [0028] and [0044], invalidated data will be erased in a garbage collection cycle at a later time).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Klein, and further in view of Asnaashari et al. [US 20100228940 A1] (hereinafter “Asnaashari”).
	Independent Claims:
	Per claim 1, Klein teaches a memory system (see Fig. 1, SSD 110) comprising:
	a memory device including a plurality of memory blocks (see Fig. 1, Non-volatile storage 118);
	an address management component suitable for generating an address map table by sequentially mapping a logical address of write data to physical addresses of  the memory blocks (see paragraphs [0013]-[0015], controller 112 provides the functionality to generate and maintain a L2P mapping table for data written to the SSD), in response to a write command (see paragraphs [0022] and [0031], Controller 112 performing write commands received from the host 130); and
	a read/write control component suitable for writing the write data to pages of the memory blocks, based on the address map table (see paragraph [0019], lines 12-14, write data to pages in a block),
	wherein the address management component maps a logical address of invalidation data which is designated by a host, to a physical address of a first memory block of the memory blocks in the address map table (see paragraph [0003], lines 2-5, paragraph [0004], lines 1-2, paragraph [0015], lines 10-14, paragraph [0024], lines 23-25--the host invalidates data at a logical address, also see paragraphs [0004]-[0005], [0013], [0028] and [0044], invalidated data at corresponding physical addresses are erased from the SSD).
	Klein does not specifically teach writing data to a super memory block including pages of each of the memory blocks.  In an analogous art, Asnaashari teaches a similar memory device wherein blocks are arranged in superblocks, and data are written to a super memory block including pages of each of the memory blocks, so that read, write and erase operations can be performed concurrently on the physical blocks of a super block (see Asnaashari, paragraph [0039]).  It would have been to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine Klein and Asnaashari, so that Klein’s data is written to a super block to enable concurrent read, write and erase on the physical blocks of the super block.
	Dependent Claims:
	Per claim 2, Klein further teaches the address management component receives invalidation information together with the write command from the host, checks the invalidation information, and generates the address map table by mapping the logical address of the write data to the physical address of the first memory block when the check result indicates that the invalidation information has a first logic level (see paragraph [0036] and [0039] for controller 112 receiving write command and update data from the host; see paragraph [0003], lines 2-5, paragraph [0004], lines 1-2, paragraph [0015], lines 10-14, paragraph [0024], lines 23-25--the host may invalidate pages at logical addresses, also see paragraph [0024], lines 15-29, marking invalid pages by setting a validity status bit in response to a host command to invalidate data; see paragraph [0003], lines 2-5, paragraph [0004], lines 1-2, paragraph [0015], lines 10-14, paragraph [0024], lines 23-25--the host can directly invalidate data at a logical address, and the validity bit in mapping data will be updated based on checking the invalidation information provided by the host).
	Per claim 3, Klein further teaches the address management component sets a bit corresponding to the logical address of the write data in the address map table, which indicates that the write data is the invalidation data (see paragraph [0024] for validity status bit).
	Per claim 4, Klein further teaches the read/write control component writes the write data to a plurality of pages of the first memory block, instead of the super memory block, based on the address map table (see paragraph [0019], lines 12-14, write data to pages in a block).
Per claim 11, Klein further teaches an invalidation component suitable for deleting the invalidation data based on the address map table, in response to an invalidation command (see paragraphs [0004]-[0006] and [0014], ephemeral data in invalidated pages can be selectively erased).
	Per claim 12, Klein further teaches the invalidation component performs a garbage collection operation by reading data except for data having a logical address in which a corresponding bit is set in the address map table, among valid data stored in the first memory block, and writing the read data to a plurality of pages included in a second memory block, which is different from the first memory block, among the plurality of memory blocks (see paragraphs [0004]-[0005], [0013] for garbage collecting the invalid pages, also see [0044]--pages with valid bit status from blocks to be erased are copied to other blocks before the blocks are erased).
	Per claim 13, Klein further teaches the invalidation component performs an erase operation on the first memory block on which the garbage collection operation is performed (see paragraphs [0004]-[0005], [0013], [0028] and [0044], invalidated data will be erased in a garbage collection cycle at a later time).
Per claim 15, Klein in view of Asnaashari further teaches the controller receives a first logical address associated with invalidation data from the host (see Klein paragraph [0003], lines 2-5, paragraph [0004], lines 1-2, paragraph [0015], lines 10-14, paragraph [0024], lines 23-25--the host can directly invalidate data at a logical address,), reads data corresponding to the first logical address among the data written to a super memory block, and writes the read data to the plurality of pages included in the first memory block (see Klein paragraphs [0004]-[0005], [0013], [0028] and [0044], valid data/pages from the blocks that are to be selectively erased are copied to other blocks before the blocks are erased--note here the claimed super memory block is mapped to a super block where the write data is first written in, and the claimed first memory block is where the valid data are to be copied to before the erasing).
Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Klein, and further in view of Asnaashari, and in further view of Harijono et al. [US 2016/0139817 A1] (hereinafter “Harijono”).
Per claim 5, Klein in view of Asnaashari further teaches the address management component receives a first logical address associated with the invalidation data from the host (see Klein, paragraphs [0036]-[0039], the update write command identifies a logical address, which results in writing update data in page(1) of block 2, and setting page(0) as invalid), but do not teach or sufficiently suggest updating the address map table by checking whether the first logical address is mapped.  In an analogous art, Harijono teaches a similar memory device wherein the address management component updates the address map by checking whether the first logical address is mapped (see Harijono, paragraphs [0032] and [0035], when receiving a write, address mapper 204 determines if the logical address is stored in address table 208 to determine if the system has encountered new data or updated data).  It would have been to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine Harijono with the teachings of Klein and Asnaashari so that when a read, write, erase or invalidation command is performed, Klein can determine whether the requested data is already stored in the system based on determining whether the logical address of the data is mapped (see Klein, paragraph [0002], [0024] and [0039] for receiving update data in a write command).
Per claim 8, Klein in view of Asnaashari and Harijono further teaches when the first logical address is unmapped with the physical address in the address map table, the address management component sets a bit corresponding to the first logical address (see paragraphs [0003] and [0024] for unmap a logical address associated with a page and invalidating the page, by setting the validity status bit to an invalidity value).
Per claim 9, Klein in view of Asnaashari and Harijono further teaches the address management component compares the logical address of the write data with the first logical address (based on the reason for combining Klein and Harijono set forth above in the rejection of claim 5, it naturally follows that a comparison with mapping entries in the mapping table is required to determine whether the first logical address is mapped in the mapping table, and one of the mapping entries contains the logical address of the write data after the corresponding write command is performed).
Per claim 10, Klein in view of Asnaashari and Harijono further teaches when the comparison result indicates that the logical address of the write data coincides with the first logical address, the address management component maps the logical address of the write data to the physical address of the first memory block (see paragraph [0039], during an update LBA(2) is mapped to the physical page(1) where the update write data is stored).
Allowable Subject Matter
Claims 6-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Per claim 6, the cited prior art references fail to teach or sufficiently suggest: when the first logical address is mapped to a physical address of a memory block other than the first memory block among the plurality of memory blocks in the address map table, the address management component remaps the first logical address to a physical address of the first memory block, and sets a bit corresponding to the first logical address.
Per claim 7, the claim is dependent on claim 7 and as such is allowable for at least the same reasons.
	Per claim 16, the cited prior art references fail to teach or sufficiently suggest: 1) the controller receives the write command, the write data and a second logical address from the host, 2) compares the first logical address with the second logical address, and 3) writes the write data to the super memory block and the first memory block based on the comparison result.
	Per claim 17, the claim is dependent on claim 16 and as such is allowable for at least the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

23 September 2022